EXHIBIT 10.5

 
CATERPILLAR INC.
EXECUTIVE SHORT-TERM INCENTIVE PLAN
 
(Amended and Restated as of 02/14/2007)
 
Section 1.
Purpose


 
Effective as of January 1, 2002, Caterpillar Inc. (the “Company”) established
the Caterpillar Inc. Executive Incentive Compensation Plan to advance the
interests of the Company and its subsidiaries by providing an annual incentive
bonus to be paid to certain executive officers of the Company based on the
achievement of pre-established quantitative performance goals.  The plan was
amended and restated January 1, 2007, in its entirety and renamed the
“Caterpillar Inc. Executive Short-Term Incentive Plan” (the “Plan”).  By the
execution of this document, the Company hereby amends and restates such plan in
its entirety, effective as of February 14, 2007.
 
The Plan is a performance-based compensation plan as defined in Section 162(m)
of the Internal Revenue Service of 1986, as amended (“Code”) and payments under
the Plan are intended to qualify for tax deductibility under Section
162(m).  Payments under the Plan are intended to constitute performance-based
compensation, and distributions are intended to be short-term deferrals (and,
therefore, not deferred compensation), for purposes of Section 409A of the Code.
 
Section 2.
Administration


 
The Plan shall be administered by the Compensation Committee (“Committee”) of
the Board of Directors of the Company (“Board”), which is composed solely of
members of the Board that are outside directors, as that term is defined in
Section 162(m) of the Code.  The Committee shall have the authority to grant
awards under the Plan to executive officers of the Company.  Except as limited
by the express provisions of the Plan or by resolutions adopted by the Board,
the Committee also shall have the authority and discretion to interpret the
Plan, to establish and revise rules and regulations relating to the Plan, and to
make any other determinations that it believes necessary or advisable for
administration of the Plan.
 
Section 3.
Performance Awards


 
3.1.
Eligible Participants

 
Individuals who occupy the positions of Chief Executive Officer and Group
President as well as any other Company officers specifically designated by the
Committee are eligible to participate in the Plan (“Eligible
Participants”).  Absent a specific designation by the Committee, participation
in the Plan will be limited to the Chief Executive Officer and Group Presidents.
 
3.2.
Award Criteria

 
On or prior to the ninetieth day of each fiscal year of the Company
(“Performance Period”) for which an award (“Performance Award”) is payable
hereunder, the Committee shall establish the performance factors (“Performance
Measures”) applicable to the award for that Performance Period, the objective
criteria based on those Performance Measures pursuant to which the bonus for
that Performance Period is to be payable (“Performance Targets”) and the amounts
potentially payable based on the achievement or partial achievement of those
Performance Targets.  The Committee shall have sole discretion to determine the
Company Performance Measures and Performance Targets applicable to the
Performance Award, and the method of Performance Award calculation.  Performance
Measures may be based on any of the following factors, alone or in combination,
as the Committee deems appropriate: (i) revenue; (ii) primary or fully-diluted
earnings per share; (iii) earnings before interest, taxes, depreciation, and/or
amortization; (iv) pretax income; (v) cash flow from operations; (vi) total cash
flow; (vii) return on equity; (viii) return on invested capital; (ix) return on
assets; (x) net operating profits after taxes; (xi) economic value added; (xii)
total stockholder return; (xiii) return on sales; (xiv) realized 6 Sigma
benefits; or (xv) any individual performance objective which is measured solely
in terms of quantifiable targets related to the Company or the Company’s
business.  Performance Targets may include a minimum, maximum and target level
of performance with the size of Performance Awards based on the level attained.
Once established, Performance Targets and Performance Measures shall not be
changed during the Performance Period; provided, however, that the Committee
may, in its discretion, eliminate or decrease the amount of a Performance Award
otherwise payable to an Eligible Participant.
 
The maximum dollar amount that any Eligible Participant may be paid in any
single year under the Plan may not exceed $4 million.
 
3.3.
Payment of Awards

 
As soon as practicable after the Company’s audited financial statements are
available for the Performance Period for which the incentive compensation will
be paid, the Committee shall determine the Company’s performance in relation to
the Performance Targets for that Performance Period.  The Committee shall
certify in writing the extent to which Performance Targets were satisfied.
 
The Committee may provide, when it establishes Performance Measures under
Section 3.2, that in determining the Company’s performance in relation to the
Performance Targets for the Performance Period, adjustments shall be made in the
method of calculating attainment of performance objectives for one or more of
the following reasons: (i) to exclude the dilutive effects of acquisitions or
joint ventures; (ii) to assume that any business divested by the Company
achieved performance objectives at targeted levels during the balance of a
Performance Period following such divestiture; (iii) to exclude restructuring
and/or other nonrecurring charges; (iv) to exclude exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;
(v) to exclude the effects of changes to generally accepted accounting standards
required by the Financial Accounting Standards Board (FASB); (vi) to exclude the
effects to any statutory adjustments to corporate tax; (vii) to exclude the
impact of any “extraordinary items” as determined under generally accepted
accounting principles (GAAP); or (viii) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; and (ix) to exclude any other unusual, non-recurring gain or
loss or other extraordinary item.  Any adjustment provided for pursuant to the
foregoing shall be set forth in objective terms meeting the requirements for
performance-based compensation under Section 162(m) of the Code.
 
Performance Awards shall be paid in cash within two and one-half months after
the end of the Performance Period, or as soon as practicable thereafter, to the
extent that the delay does not cause payments to fail to be short-term deferrals
for purposes of Section 409A of the Code.  Federal, state and local taxes will
be withheld as appropriate.
 
3.4.
Termination of Employment

 
To receive a Performance Award, the Eligible Participant must be employed by the
Company or one of its subsidiaries on the last day of the Performance Period. If
an Eligible Participant terminates employment before such date by reason of
death, disability or retirement, a payout based on the time of employment during
the Performance Period shall be distributed.  Eligible Participants employed on
the last day of the Performance Period, but not for the entire Performance
Period, shall receive a payout prorated for that part of the Performance Period
for which they were Eligible Participants. If the Eligible Participant is
deceased at the time of a Performance Award payment for which the Eligible
Participant is eligible, the payment shall be made to the Eligible Participant’s
estate.
 
 
3.5.
Clawback Provisions

 
Any Eligible Participant whose negligent, intentional or gross misconduct
contributes to the Company’s having to restate all or a portion of its financial
statements, shall be required to reimburse the Company for any payments received
under this Plan, as determined by the Board of Directors, an authorized
committee, or its designee, pursuant to the Caterpillar Inc. Guidelines on
Corporate Governance Issues, as adopted on February 14, 2007 and any subsequent
amendments thereto.
 
Section 4.
Change of Control


 
4.1.
Effect on Awards

 
Unless the Committee shall otherwise expressly provide in the agreement relating
to an award under the Plan, upon the occurrence of a Change of Control as
defined below, all Performance Awards for a Performance Period not completed at
the time of the Change of Control shall be payable to Eligible Participants in
an amount equal to the product of the maximum award opportunity for the
Performance Award and a fraction, the numerator of which is the number of months
that have elapsed since the beginning of the Performance Period through the
later of (i) the date of the Change of Control or (ii) for each Eligible
Participant, the date the Eligible Participant terminates employment, and the
denominator of which is twelve; provided, however, that if this Plan shall
remain in effect after a Change of Control, a Performance Period is completed
during that time, and the Eligible Participant’s employment has not terminated,
this provision shall not apply.
 
4.2.
Change of Control Defined

 
For purposes of the Plan, a “Change of Control” shall be deemed to have occurred
if:
 
(a)          Any person becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934 (“Exchange Act”)), directly or
indirectly, of securities of the Company representing 15 percent or more of the
combined voting power of the Company’s then outstanding common stock, unless the
Board by resolution negates the effect of this provision in a particular
circumstance, deeming that resolution to be in the best interests of Company
stockholders;
 
(b)          During any period of two consecutive Performance Periods, there
shall cease to be a majority of the Board comprised of individuals who at the
beginning of such period constituted the Board;
 
(c)          The stockholders of the Company approve a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) less than fifty percent of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or
 
(d)          Company stockholders approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of its assets.
 
Section 5.
Amendment and Termination


 
The Committee may amend, suspend or terminate the Plan at any time in its sole
and absolute discretion.  Any amendment or termination of the Plan, however
shall not affect the right of an Eligible Participant to receive any earned but
unpaid Performance Award.  The Committee may amend the Plan without stockholder
approval, unless such approval is necessary to comply with applicable laws,
including provisions of the Exchange Act or the Code.  However, termination
shall not affect any awards previously granted under the Plan.
 
Section 6.
Section 162(m) Compliance


 
The Company intends that awards made pursuant to the Plan constitute “qualified
performance-based compensation” satisfying the requirements of Section 162(m) of
the Code.  Accordingly, the Plan shall be interpreted in a manner consistent
with 162(m) of the Code.  If any provision of the Plan is intended to but does
not comply with, or is inconsistent with, the requirements of section 162(m) of
the Code, such provision shall be construed or deemed amended to the extent
necessary to conform to and comply with, Section 162(m) of the Code.
 
Nothing in this Plan precludes the Company from making additional payments or
special awards to Eligible Participants outside of the Plan that may or may not
qualify as “performance-based” compensation under Section 162(m), provided that
such payment or award does not affect the qualification of any incentive
compensation payable under the Plan as “performance-based” compensation.
 
Section 7.
Employment Rights


 
No provision of the Plan nor any action taken by the Committee or the Company
pursuant to the Plan shall give or be construed as giving any Eligible
Participant any right to be retained in the employ of the Company or affect or
limit the right of the Company to terminate such employment.
 
Section 8.
Term


 

 

This amendment and restatement of the Plan applies to each of the four fiscal
years of the Company in the period commencing January 1, 2007 and ending
December 31, 2010, subject to the approval of the Plan by the Company’s
stockholders.
 